Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 and 11-12, drawn to a process for the production of isomerically enriched cis-clomiphene free base or a salt thereof from isomerically pure or isomerically enriched trans-clomiphene hydrobromide comprising: (a) reacting hydrobromic acid with the isomerically pure or isomerically enriched trans-clomiphene hydrobromide in the absence of organic solvent to provide isomerically enriched cis-clomiphene hydrobromide, and (b) optionally converting the isomerically enriched cis-clomiphene hydrobromide to isomerically enriched cis-clomiphene free base or a salt thereof other than hydrobromide, classifiable in C07C 213/08.
Claims 2-5, drawn to a process for selectively crystallizing isomerically pure cis-clomiphene hydrobromide from a mixture of trans- and cis-clomiphene free base, classifiable in C07C 213/02.
Claims 6-10 and 16-20, drawn to a process for preparing isomerically pure cis-clomiphene free base or a salt thereof comprising: Attorney Docket No. 33323/56790 - 20 - (a) reacting 
Claim 13, drawn to a process for preparing cis-clomiphene citrate as crystalline form I, which comprises the step of crystallizing cis-clomiphene citrate in acetone, classifiable in C07C 213/00.
Claim 14, drawn to a process for preparing cis-clomiphene citrate as crystalline form VI, which comprises the step of crystallizing cis-clomiphene citrate in a solvent selected from the group consisting of butan-2-ol, methanol, isopropyl alcohol and methyl tert-butyl ether or in a mixture acetone/water, classifiable in C07C 213/04.
Claim 15, drawn to a process for converting crystalline form I of cis-clomiphene citrate to crystalline form VI of cis-clomiphene citrate which comprises the step of adding crystalline form I of cis-clomiphene citrate in a mixture consisting of acetone and water in order to obtain a slurry, heating the slurry at a temperature ranging from about 40 to 55*C, preferably for about 5 days, and collecting cis-clomiphene citrate as crystalline form VI, classifiable in C07C 213/06.

Groups 1-6, and permutations of, are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect and are not obvious variants. The processes utilize patentably distinct method steps, form distinct products, use distinct reagents and/or have different functions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1622

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658